DETAILED ACTION

Remarks
Claims 1-6, 8-16, and 18-20 have been examined and rejected. This Office action is responsive to the amendment filed on 09/21/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamahara (US 20160299674 A1, published 10/13/2016) in view of Bates et al. (US 6157381 A, published 12/05/2000), hereinafter Bates.

Regarding claim 1, Yamahara teaches the claim comprising:
An electronic device comprising: a display; and a processor configured to (Yamahara Figs. 1-18; [0039], FIG. 1 shows a typical hardware configuration of the information processing device 10; the information processing device 10 includes a CPU 101 that executes an operating system, an application program and the like, a main storage unit 102 such as ROM and RAM; an output device 106 such as a display):
identify one or more boundary values that divide settable values into a plurality of sections based on context information related to the electronic device, identify at least two intervals of the plurality of sections based on the context information, display a slider track divided into the plurality of sections and a slider that can move within the slider track and indicates a value corresponding to a position of the slider within the slider track through the display (Yamahara Figs. 1-18; [0042], the information processing device 10 according to this embodiment is characterized in the way of controlling GUI that outputs information based on a value specified by a user operation (for example, a sliding operation); examples of such GUI include a seekbar, a scrollbar and a color picker; [0043], “Sliding operation” in this specification means an operation that directly or indirectly changes the current value; when GUI has a knob, the sliding operation also means an operation that directly or indirectly changes the knob at the position corresponding to the current value in order to change that value; [0047], a seekbar 30 of a video playback application 20 shown in FIG. 3 is described as an example of the GUI; the seekbar 30 has a track 31 that is a bar- or strip-shaped operation region, and a knob 32 that can move between both ends 31a and 31b of the track 31. FIG. 3 shows the state where a video file of 90 minutes is read into a video playback application; the playback start time is a value that changes in accordance with a user operation in the seekbar 30; [0048], because the playback time “90 minutes” corresponds to the length of the track 31, a user can roughly specify the playback start time by operating the knob 32 (as shown, based on context, such as the length of the video and the size of the bar, a plurality of sections are displayed separated by intervals (15:00, 30:00, 45:00); [0058], at the activation of the GUI, the pace of change in value is the same in the entire slidable range; [0062], the range setting unit 12 sets a range 401 between those positions 301 and 302 as the adjustment range; [0075], when the knob 32 is in the no adjustment range, the setting unit 13a maintains the speed of the knob 32 at a normal value Va; in this case, because the moving distance of the knob 32 per unit time is long, when viewed from a user, the playback start time changes largely like “60:00->61:00->62:00->63:00->. . . ” or “60:00->59:00->58:00->57:00->. . . ” (intervals)), 
receive a drag input to the slider to change the value indicated by the slider, identify a change of a direction of a movement of the slider based on the drag input, in response to identifying the change of the direction while the drag input is received, decrease an interval of the settable values of the slider track and add a first section by adding at least one boundary value of the slider track (Yamahara Figs. 1-18; [0050], the determination unit 11 determines, from the movement of the knob by one or a plurality of user operations, the position of the knob as the operation position; the one operation is the operation that is performed during the period from when the user selects the knob as an operation target to when the user deselects the knob; the operation that the user keeps moving the knob in one direction or repeatedly moves it back and forth by a drag operation is one operation; [0052], FIG. 4 shows an example in which the knob 32 of the seekbar 30 which is at a position 201 before the start of sliding operation is continuously slid through positions 202, 203, 204 and 205 in this order; [0054], FIG. 5 shows an example in which a position 211 is specified by the first operation, a position 212 is specified by the second operation, and a position 213 is specified by the third operation; positions 211 to 213 are specified in this order; [0057], the determination unit 11 may output the operation position data before the end of the one operation (for example, at the time when the knob moves back and fourth a plurality of times or more or when one operation continues for a specified time or longer); the determination unit 11 outputs the operation position data in the middle of the operation, the control of the sliding operation (the processing of the range setting unit 12 and the sliding control unit 13 described later) can be carried out during that operation; [0058], the adjustment range is a region where the pace of change in value (the rate of change in value per unit time) in the GUI is lower than the pace of change in value in the other range; at the activation of the GUI, the pace of change in value is the same in the entire slidable range, and this pace is also referred to as a normal value in this specification; when the adjustment range is set, the slidable range in the GUI is divided into the adjustment range and the other range (no adjustment range); [0061], the range setting unit 12 may set the adjustment range whose boundaries are at least two operation positions located outermost among a plurality of operation positions; [0062], an example where the first technique is applied to the seekbar 30 is described with reference to FIG. 6 (see also [0063-0070]); [0075], when the knob 32 is in the no adjustment range, the setting unit 13a maintains the speed of the knob 32 at a normal value Va. In this case, because the moving distance of the knob 32 per unit time is long, when viewed from a user, the playback start time changes largely like “60:00->61:00->62:00->63:00->. . . ” or “60:00->59:00->58:00->57:00->. . . ”; when the knob 32 is within the adjustment range 501, the setting unit 13a sets the speed of the knob to Vb (where Vb<Va); in this case, because the moving distance of the knob per unit time is shorter than the normal, when viewed from a user, the playback start time appears to change little by little like “35:00->35:10->35:20->35:30->. . . ” or “35:00->34:50->34:40->34:30->), 
and in response to releasing the drag input, restore the decreased interval of the settable values (Yamahara Figs. 1-18; [0071], after that, when canceling the adjustment range and restoring the control of a sliding operation, the cancellation unit 13b sets the pace of change in value to the normal value all over the slidable range; [0083], the cancellation unit 13b may acquire the event indicating that one operation (for example, one click operation or drag operation) of the knob by a user has ended after the setting of the adjustment range; [0084], when the cancellation unit 13b acquires the event, it sets the pace of change in value back to the normal value in the entire slidable range of the GUI),
wherein a first interval of the first section among the plurality of sections is different from a second interval of a second section among the plurality of sections (Yamahara Figs. 1-18; [0075], when the knob 32 is in the no adjustment range, the setting unit 13a maintains the speed of the knob 32 at a normal value Va. In this case, because the moving distance of the knob 32 per unit time is long, when viewed from a user, the playback start time changes largely like “60:00->61:00->62:00->63:00->. . . ” or “60:00->59:00->58:00->57:00->. . . ”; when the knob 32 is within the adjustment range 501, the setting unit 13a sets the speed of the knob to Vb (where Vb<Va). In this case, because the moving distance of the knob per unit time is shorter than the normal, when viewed from a user, the playback start time appears to change little by little like “35:00->35:10->35:20->35:30->. . . ” or “35:00->34:50->34:40->34:30->; [0077], the length of the adjustment range along the sliding direction becomes longer, the moving direction of the knob that is necessary for changing a value by a specific amount becomes longer in the adjustment range than in the no adjustment range; [0078], the processing of enlarging the adjustment range along the sliding direction is described hereinafter with reference to FIG. 11; a user, while the playback start time changes largely like “35:00->36:00->37:00->38:00->. . . ” or “35:00->34:00->33:00->32:00->. . . ” with the movement of the knob before the setting of the adjustment range, it changes little by little like “35:00->35:10->35:20->35:30->. . . ” or “35:00->34:50->34:40->34:30->. . . ” after the setting of the adjustment range)
	However, Yamahara fails to expressly disclose wherein the context information includes at least one of a usage record of the settable values, or a current time.  In the same field of endeavor, Bates teaches:
wherein the context information includes at least one of a usage record of the settable values, or a current time (Bates Figs 1-23; col. 3 [line 48], a non-linear scroll bar to provide a scroll rate that varies for different portions of a document displayed in a window; col. 3 [line 58], a scroll bar may more broadly be considered to be a user interface component that selects among any range of values; a non-linear scroll bar may also be considered to utilize a variable mapping between portions of a scroll bar and various subranges within the overall range of values that may be selected using the scroll bar; col. 4 [line 15], regions of a scroll bar are explicitly or inherently associated with predetermined rates of scroll; col. 4 [line 23], boundaries are defined that are mapped to specific locations in a document as well as to specific locations on a scroll bar; col. 8 [line 4], a boundary data structure 90 may include a plurality of boundaries stored in a data structure such as a linked list; data structure 90 may include, for example, start and end (or top and bottom) boundaries 92, 94, which respectively point to the beginning and end of the document/scroll bar; a plurality of intermediate boundaries 96 may then be linked between the start and end boundaries 92, 94 to delineate the regions of the scroll bar; col. 9 [line 53], boundaries may also be determined automatically and/or dynamically by a computer system based upon predetermined factors, e.g., the navigation history of a user's browsing of a document over time; col. 15 [line 8], routine 310 begins in block 312 by examining the existing point list and removing old points, typically by using the time stamp of each point (current time context information); col. 15 [line 25], routine 320 is illustrated in greater detail in FIG. 16; routine 320 principally operates by defining boundaries in the scroll bar at selected locations where the user has changed direction in scrolling during navigation of the document associated therewith; based upon the frequency of access to the various regions defined between the boundaries, each region is scaled relative to the other regions to expand more frequently utilized regions by decreasing the rate of scroll associated therewith (usage record of the settable values); col. 15 [line 42], as shown in FIG. 17, the change of direction points from the navigation history of the user include points 431, 433, 434, 435 and 437; as a result, boundary points 406, 408, 410, 412, 414 and 416 are defined on scroll bar 400; col. 16 [line 1], as shown in FIG. 18, the boundary points established for scroll bar 400 establish a plurality of regions 421, 422, 423, 424, 425, 426 and 427 on the scroll bar; col. 17 [line 12], FIG. 20 illustrates how each of regions 423 and 425 would be adjusted by routine 340, where the top and bottom boundaries 414, 416 of region 423 would each be moved at a distance equal to ten percent of the size of the region to positions 414' and 416' illustrated in FIG. 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the context information includes at least one of a usage record of the settable values, or a current time as suggested in Bates into Yamahara.  Doing so would be desirable because one limitation of existing scroll bar designs is that the mapping between a scroll bar and an object is purely linear in nature. Specifically, movement of a slider along 10% of the track results in movement of the currently displayed position of the object 10%. Under this framework, it is often simpler to navigate in relatively smaller objects since movement of a slider a predetermined distance results in a comparatively smaller scroll through the object than would occur with a relatively larger object. Scrolling accuracy is therefore affected by the relative size of the object. In fact, it can become extremely difficult to scroll through very large objects with a slider since movement of the slider by even the smallest distance may result in a scroll of several lines at a time (see Bates col. 1 [line 58] – col. 2 [line 5]).  Another difficulty with a linear mapping between a scroll bar and an object is that any two similarly-sized portions of an object are given exactly the same degree of emphasis on a scroll bar regardless of the relative importance of the content contained each portion. However, it has been found that different portions of many objects tend to be more important than others, typically by virtue of the relative importance of a portion's content, the relative frequency and/or amount that a portion is accessed, etc. Nonetheless, existing scroll bars treat the different portions in the same manner, often leading to inefficiencies in accessing content (see Bates col. 2 [line 6]).  Additionally, Bates discloses a scrollbar broadly considered to be a user interface component that selects among any range of values (see Bates col. 3 [line 58]) that would improve the system of Yamahara by enabling the user to more easily and quickly access the settable values which the user uses most frequently and is most interested in, thereby enabling the user to access desired content more quickly and easily.

Regarding claim 11, claim 11 contains substantially similar limitations to those found in claim 1, the only difference being A method of operating an electronic device, the method comprising (Yamahara Figs. 1-18; [0001], one aspect of the present invention relates to an information processing device, an information processing method, and an information processing program for controlling a graphical user interface for sliding a value).  Consequently, claim 11 is rejected for the same reasons.

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium storing one or more instructions that, when executed by a processor, cause the processor to (Yamahara Figs. 1-18; [0001], one aspect of the present invention relates to an information processing device, an information processing method, and an information processing program for controlling a graphical user interface for sliding a value; [0039], FIG. 1 shows a typical hardware configuration of the information processing device 10; the information processing device 10 includes a CPU 101 that executes an operating system, an application program and the like, a main storage unit 102 such as ROM and RAM; an output device 106 such as a display; [0040], the functional elements of the information processing device 10, which are described later, are implemented by loading given software onto the CPU 101 or the main storage unit 102; [0091], the information processing program P1 is provided in the form of being recorded in a static manner on a tangible recording medium).  Consequently, claim 11 is rejected for the same reasons.

Regarding claim 4, Yamahara in view of Bates in further view of Rinneberg teaches all the limitations of claim 1, further comprising:
wherein the processor is configured to display the first section that is larger than the second section within the slider track based on identification that the slider is located in the first section (Yamahara Figs. 1-18; [0050], the determination unit 11 determines, from the movement of the knob by one or a plurality of user operations, the position of the knob as the operation position; the one operation is the operation that is performed during the period from when the user selects the knob as an operation target to when the user deselects the knob; the operation that the user keeps moving the knob in one direction or repeatedly moves it back and forth by a drag operation is one operation; [0071], after that, when canceling the adjustment range and restoring the control of a sliding operation, the cancellation unit 13b sets the pace of change in value to the normal value all over the slidable range; [0077], the setting unit 13a may set the pace of change in value in the adjustment range to be lower than the normal value by displaying the adjustment range in a large scale along the sliding direction of a knob; [0078], the processing of enlarging the adjustment range along the sliding direction is described hereinafter with reference to FIG. 11; in the example of the upper part of FIG. 11, the adjustment range is a range 502 where the playback start time is from 25:00 to 45:00, and both of the ends of the adjustment range 502 are different from the ends 31a and 31b of the slidable range; in any of the examples shown in FIG. 11, the moving distance of the knob that is necessary for changing a value by a specific amount is longer in the enlarged adjustment range; while the playback start time changes largely like “35:00->36:00->37:00->38:00->. . . ” or “35:00->34:00->33:00->32:00->. . . ” with the movement of the knob before the setting of the adjustment range, it changes little by little like “35:00->35:10->35:20->35:30->. . . ” or “35:00->34:50->34:40->34:30->. . . ” after the setting of the adjustment range; [0083], the cancellation unit 13b may acquire the event indicating that the knob has moved from the adjustment range to the no adjustment range (which is, the event indicating that the knob has gone out of the adjustment range)) 

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 4.  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 5, Yamahara in view of Bates in further view of Rinneberg teaches all the limitations of claim 1, further comprising:
wherein the processor is configured to display the slider track including the first interval narrower than the second interval based on identification that the slider is located in the first section (Yamahara Figs. 1-18; [0044], the playback start time changes at specified intervals (for example, at intervals of 1 second, 30 seconds, 60 seconds etc.); [0050], the determination unit 11 determines, from the movement of the knob by one or a plurality of user operations, the position of the knob as the operation position; the one operation is the operation that is performed during the period from when the user selects the knob as an operation target to when the user deselects the knob; the operation that the user keeps moving the knob in one direction or repeatedly moves it back and forth by a drag operation is one operation; [0071], after that, when canceling the adjustment range and restoring the control of a sliding operation, the cancellation unit 13b sets the pace of change in value to the normal value all over the slidable range; [0075], when the knob 32 is in the no adjustment range, the setting unit 13a maintains the speed of the knob 32 at a normal value Va. In this case, because the moving distance of the knob 32 per unit time is long, when viewed from a user, the playback start time changes largely like “60:00->61:00->62:00->63:00->. . . ” or “60:00->59:00->58:00->57:00->. . . ”; when the knob 32 is within the adjustment range 501, the setting unit 13a sets the speed of the knob to Vb (where Vb<Va); in this case, because the moving distance of the knob per unit time is shorter than the normal, when viewed from a user, the playback start time appears to change little by little like “35:00->35:10->35:20->35:30->. . . ” or “35:00->34:50->34:40->34:30->; [0077], the setting unit 13a may set the pace of change in value in the adjustment range to be lower than the normal value by displaying the adjustment range in a large scale along the sliding direction of a knob; [0078], the processing of enlarging the adjustment range along the sliding direction is described hereinafter with reference to FIG. 11; in the example of the upper part of FIG. 11, the adjustment range is a range 502 where the playback start time is from 25:00 to 45:00, and both of the ends of the adjustment range 502 are different from the ends 31a and 31b of the slidable range; in any of the examples shown in FIG. 11, the moving distance of the knob that is necessary for changing a value by a specific amount is longer in the enlarged adjustment range; while the playback start time changes largely like “35:00->36:00->37:00->38:00->. . . ” or “35:00->34:00->33:00->32:00->. . . ” with the movement of the knob before the setting of the adjustment range, it changes little by little like “35:00->35:10->35:20->35:30->. . . ” or “35:00->34:50->34:40->34:30->. . . ” after the setting of the adjustment range; [0083], the cancellation unit 13b may acquire the event indicating that the knob has moved from the adjustment range to the no adjustment range (which is, the event indicating that the knob has gone out of the adjustment range; examiner note: see [0097], [0107] of the instant specification regarding narrow intervals)

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 5.  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 6, Yamahara in view of Bates in further view of Rinneberg teaches all the limitations of claim 1, further comprising:
display the slider located in the first section, identify whether the slider is located in the second section based on detection of an input for moving the slider, increase a ratio of a second area, indicating the second section, within the slider track (Yamahara Figs. 1-18; [0050], the determination unit 11 determines, from the movement of the knob by one or a plurality of user operations, the position of the knob as the operation position; the one operation is the operation that is performed during the period from when the user selects the knob as an operation target to when the user deselects the knob; the operation that the user keeps moving the knob in one direction or repeatedly moves it back and forth by a drag operation is one operation; [0071], after that, when canceling the adjustment range and restoring the control of a sliding operation, the cancellation unit 13b sets the pace of change in value to the normal value all over the slidable range; [0077], the setting unit 13a may set the pace of change in value in the adjustment range to be lower than the normal value by displaying the adjustment range in a large scale along the sliding direction of a knob; [0078], in the example of the upper part of FIG. 11, the adjustment range is a range 502 where the playback start time is from 25:00 to 45:00, and both of the ends of the adjustment range 502 are different from the ends 31a and 31b of the slidable range; [0083], the cancellation unit 13b may acquire the event indicating that the knob has moved from the adjustment range to the no adjustment range (which is, the event indicating that the knob has gone out of the adjustment range; [0084], in the case where the setting unit 13a adjusts the sliding operation by the second technique, the cancellation unit 13b cancels the adjustment range and ends the enlarged display of the range and thereby sets the GUI to the original state (as described, once the knob exits the first section and enters the second section (see Fig. 11), the ratio of the display size for the first and second sections are reset, thereby increasing a ratio of the second area)) 
Yamahara does not expressly disclose decrease the second interval based on identification that the slider is located in the second section.  However, Yamahara does disclose a seekbar with a plurality of sections ([0047] Figs. 3-18).  Yamahara further discloses a method of setting an adjustment range ([0085]), including determining operation positions ([0086]), setting an adjustment range ([0087]), canceling an adjustment range ([0087]) and returning to the initial state ([0087]).  Yamahara further discloses adjustment areas are determined based on operation positions when a user ([0050], [0057]) moves a knob back and forth in a specific section.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated decrease the second interval based on identification that the slider is located in the second section ([0047], [0050], [0052-0054], [0057], [0061-0062], [0085-0087]).  Doing so would be desirable because it would enable the user to flexibly set a first adjustment range, exit the adjustment range, and then set a second adjustment range in any desired area.  There may be multiple areas within the seekbar where specifying a value is difficult ([0048]).  The user may become confused ([0046], [0055]) and require additional assistance adjusting a value.  By assisting a user in multiple locations of the seekbar, the user-friendliness is improved ([0097]).

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 6.  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 8, Yamahara in view of Bates in further view of Rinneberg teaches all the limitations of claim 1, further comprising:
the slider includes one or more sliders, and the processor is configured to display the plurality of sections such that one or more of the plurality of sections includes each of the one or more sliders (Yamahara Figs. 1-18; [0042], the information processing device 10 according to this embodiment is characterized in the way of controlling GUI that outputs information based on a value specified by a user operation (for example, a sliding operation); examples of such GUI include a seekbar, a scrollbar and a color picker; [0047], a seekbar 30 of a video playback application 20 shown in FIG. 3 is described as an example of the GUI; the seekbar 30 has a track 31 that is a bar- or strip-shaped operation region, and a knob 32 that can move between both ends 31a and 31b of the track 3;. FIG. 3 shows the state where a video file of 90 minutes is read into a video playback application; the playback start time is a value that changes in accordance with a user operation in the seekbar 30; [0048], because the playback time “90 minutes” corresponds to the length of the track 31, a user can roughly specify the playback start time by operating the knob 32 (as shown, based on context, such as the length of the video and the size of the bar, a plurality of sections are displayed separated by intervals (15:00, 30:00, 45:00))

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 8.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 9, Yamahara in view of Bates in further view of Rinneberg teaches all the limitations of claim 1, further comprising:
identify a first value corresponding to a location of the slider among the settable values, identify stored content including a second value within a predetermined range from the first value, and display an object indicating the identified content at a location corresponding to the second value within the slider track (Yamahara Figs. 1-18; [0042], the information processing device 10 according to this embodiment is characterized in the way of controlling GUI that outputs information based on a value specified by a user operation (for example, a sliding operation); examples of such GUI include a seekbar, a scrollbar and a color picker; [0047], a seekbar 30 of a video playback application 20 shown in FIG. 3 is described as an example of the GUI; the seekbar 30 has a track 31 that is a bar- or strip-shaped operation region, and a knob 32 that can move between both ends 31a and 31b of the track 3;. FIG. 3 shows the state where a video file of 90 minutes is read into a video playback application; the playback start time is a value that changes in accordance with a user operation in the seekbar 30; [0048], because the playback time “90 minutes” corresponds to the length of the track 31, a user can roughly specify the playback start time by operating the knob 32 (as shown, based on context, such as the length of the video and the size of the bar, a plurality of sections are displayed separated by intervals (15:00, 30:00, 45:00); [0057], the determination unit 11 may output the operation position data before the end of the one operation (for example, at the time when the knob moves back and fourth a plurality of times or more or when one operation continues for a specified time or longer); [0061], the range setting unit 12 may set the adjustment range whose boundaries are at least two operation positions located outermost among a plurality of operation positions; see also Figs. 6-12)

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 9.  Consequently, claim 19 is rejected for the same reasons.

Regarding claim 10, Yamahara in view of Bates in further view of Rinneberg teaches all the limitations of claim 9, further comprising:
wherein the processor is configured to configure the second value to be a value indicated by the slider based on reception of input for the object (Yamahara Figs. 1-18; [0042], the information processing device 10 according to this embodiment is characterized in the way of controlling GUI that outputs information based on a value specified by a user operation (for example, a sliding operation); examples of such GUI include a seekbar, a scrollbar and a color picker; [0047], a seekbar 30 of a video playback application 20 shown in FIG. 3 is described as an example of the GUI; the seekbar 30 has a track 31 that is a bar- or strip-shaped operation region, and a knob 32 that can move between both ends 31a and 31b of the track 3;. FIG. 3 shows the state where a video file of 90 minutes is read into a video playback application; the playback start time is a value that changes in accordance with a user operation in the seekbar 30; [0048], because the playback time “90 minutes” corresponds to the length of the track 31, a user can roughly specify the playback start time by operating the knob 32 (as shown, based on context, such as the length of the video and the size of the bar, a plurality of sections are displayed separated by intervals (15:00, 30:00, 45:00); [0057], the determination unit 11 may output the operation position data before the end of the one operation (for example, at the time when the knob moves back and fourth a plurality of times or more or when one operation continues for a specified time or longer); [0061], the range setting unit 12 may set the adjustment range whose boundaries are at least two operation positions located outermost among a plurality of operation positions; see also Figs. 6-12)

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamahara in view of Bates in further view of Rinneberg et al. (US 20180107367 A1, published 04/19/2008), hereinafter Rinneberg.

	Regarding claim 2, Yamahara in view of Bates teaches all the limitations of claim 1.  However, Yamahara in view of Bates fails to expressly disclose wherein the context information further includes a type of an output device controlled by the slider track.  In the same field of endeavor, Rinneberg teaches:
wherein the context information further includes a type of an output device controlled by the slider track (Rinneberg Figs. 1-9; [0017], application 220(a) may interact with range slider controller 204 to receive the values corresponding to the selected positions specified by the graphical representation; [0023], FIG. 3 is an example view of a range slider user interface 226, according to some embodiments; there are N accessible positions indicated by Pos.sub.1, Pos.sub.2 . . . Pos.sub.i.sub.N in 302; the width of the range slider bar 301 is counted in the number of pixels, and is a natural number herein referred to as “slider width”; [0024], the range slider bar 301 may include two range slider handles 304; a user can use one or two slider handles 304 to adjust the sub-range of values 306 to a desired sub-range; the range slider handle “snaps” to the closest accessible position; [0025], the accessible positions may be distributed uniformly (equidistantly) along the range slider bar to ensure a reasonable accessibility of each position; the number and distribution of accessible positions on the range slider bar 301 determines a granularity for positions that can be selected for the range slider handles; a maximum for the number N of different accessible positions on the slider range bar 301 can be defined based on external conditions such as the slider width or the device type; for a range slider bar with a slider width of 500 pixels on a mouse-enabled personal computer (PC), up to 100 accessible positions may be considered; in another example, for a touch-based tablet device, in a range slider bar with a width of 500 pixels, 25 accessible positions may be considered instead to make selecting a position easier for the user; [0043], if we move the range slider handle further in the same direction, the difference of the values represented by adjacent accessible positions is increased by constant factor a (thus growing exponentially) until we arrive at the special possible position that is the other limit of the PosSet; [0111], FIG. 5 is an example exponential mapping between accessible positions PosSet.sub.accessible on range slider bar 502 of a range slider user interface (such as range slider user interface 226) and the values 504 represented by the accessible positions; [0113], in FIG. 6, they also include additional labels such as those shown at positions 612 that specify values represented by other accessible positions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the context information further includes a type of an output device controlled by the slider track as suggested in Rinneberg into Yamahara in view of Bates.  Doing so would be desirable because utilizing context information, such as output device type, to divide settable values into a plurality of sections would make it easier for the user to select positions for a variety of different output device types (see Rinneberg [0026]).

Regarding claim 12, claim 12 contains substantially similar limitations to those found in claim 2.  Consequently, claim 12 is rejected for the same reasons.

Regarding claim 3, Yamahara in view of Bates in further view of Rinneberg teaches all the limitations of claim 2.  Bates further teaches:
identify the context information in response to reception of a user input for displaying a user interface including the slider track and the slider (Bates Figs 1-23; col. 14 [line 51], the dynamic recalculation of boundaries may be performed in response to predetermined user actions; col. 15 [line 8], routine 310 begins in block 312 by examining the existing point list and removing old points, typically by using the time stamp of each point; col. 15 [line 20], next, an establish new boundaries routine 320 is called to create new boundaries, and consequently, new regions of the scroll bar; upon completion of this routine, redraw scroll bar routine 160 is called to redraw the scroll bar and update the displayed boundaries therefor; after the scroll bar is redrawn, routine 310 is complete; col. 15 [line 25], routine 320 principally operates by defining boundaries in the scroll bar at selected locations where the user has changed direction in scrolling during navigation of the document associated therewith)
identify a ratio of a first area indicating the first section within the slider track and a ratio of a second area indicating the second section within the slider track based on the context information, and display a slider track including the first section and the second section, based on the ratio of the first area and the ratio of the second area (Bates Figs 1-23; col. 4 [line 23], boundaries are defined that are mapped to specific locations in a document as well as to specific locations on a scroll bar; by defining regions between the boundaries, an effective rate of scroll for a region is generated using the document and scroll bar positions stored for the adjacent boundaries, typically by taking the ratio of the difference of the document positions to the difference of the scroll bar positions; col. 10 [line 37], a rate of scroll for the region defined between the boundaries is calculated by taking the ratio of the difference between the document positions stored for the immediately preceding and succeeding boundaries to the difference of the scroll bar positions specified for the same boundaries; col. 12 [line 44], in block 166, an overall rate of scroll for the scroll bar, designated Q.sub.0 is calculated by taking the ratio of the difference between the document positions of the bottom and top boundaries to the difference of the scroll bar positions of the bottom and top boundaries; col. 12 [line 59], a rate of scroll (Q) for the region defined by the current boundary and the last boundary is calculated by taking the ratio of the difference of the document positions for the current and last boundaries to the difference of the scroll bar positions for the current and last boundaries; col. 8 [line 18], each boundary may include a scroll bar position 92a and document position 92b associated therewith; the scroll bar position may be specified as an offset from the first position on the scroll bar; the scroll bar position is stored as a relative value, rather than a specific location; the scroll bar offset may be stored, for example, as a percentage value related to the relative position of the scroll bar position on the scroll bar; col 16 [line 12], FIG. 19 illustrates a step function implementation 440 of an expansion factor function, where a step function is defined to calculate the amount that each region is expanded relative to other regions; step function 440, for example, utilizes a zero expansion factor for zero to two crossings, a twenty percent expansion factor for three to five crossings, a forty percent expansion factor for six to eight crossings, and a sixty percent expansion factor for nine or more crossings; using the slider track line illustrated in FIG. 18, therefore, regions 423 and 425 would have twenty percent expansion factors, with the remaining regions each having zero percent expansion factors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated identify the context information in response to reception of a user input for displaying a user interface including the slider track and the slider, identify a ratio of a first area indicating the first section within the slider track and a ratio of a second area indicating the second section within the slider track based on the context information, and display a slider track including the first section and the second section, based on the ratio of the first area and the ratio of the second area as suggested in Bates into Yamahara.  Doing so would be desirable because one limitation of existing scroll bar designs is that the mapping between a scroll bar and an object is purely linear in nature. Specifically, movement of a slider along 10% of the track results in movement of the currently displayed position of the object 10%. Under this framework, it is often simpler to navigate in relatively smaller objects since movement of a slider a predetermined distance results in a comparatively smaller scroll through the object than would occur with a relatively larger object. Scrolling accuracy is therefore affected by the relative size of the object. In fact, it can become extremely difficult to scroll through very large objects with a slider since movement of the slider by even the smallest distance may result in a scroll of several lines at a time (see Bates col. 1 [line 58] – col. 2 [line 5]).  Another difficulty with a linear mapping between a scroll bar and an object is that any two similarly-sized portions of an object are given exactly the same degree of emphasis on a scroll bar regardless of the relative importance of the content contained each portion. However, it has been found that different portions of many objects tend to be more important than others, typically by virtue of the relative importance of a portion's content, the relative frequency and/or amount that a portion is accessed, etc. Nonetheless, existing scroll bars treat the different portions in the same manner, often leading to inefficiencies in accessing content (see Bates col. 2 [line 6]).  Additionally, Bates discloses a scrollbar broadly considered to be a user interface component that selects among any range of values (see Bates col. 3 [line 58]) that would improve the system of Yamahara by enabling the user to more easily and quickly access the settable values which the user uses most frequently and is most interested, thereby enabling the user to access desired content more quickly and easily.

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 3.  Consequently, claim 13 is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 11, and 20.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gabryjelski (US 20160170629 A1) see [0098] and Fig. 7.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143